Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1, 4-13, and 15-18 in the reply filed on March 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3, and 14, 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maurus et al. (WO 2017/046139 cited in IDS; US 2018/0237919 represents a literal translation of the German WIPO Application; Maurus) in view of Bertkau (US 2010/0224286; Bertkau)
Re Claim 1, 8-9: Maurus discloses a method of pretreatment of aluminum materials. Abs. Maurus cleans the substrate, [0016], and rinses, [0017], followed by treatment with an acidic solution comprising zirconium compounds. [0018]. The acidic solution has a (meth)acrylic acid maleic copolymers AND vinylphosphonic acid-acrylic acid copolymers. [0055]. The process of Maurus protects the metal substrate from corrosion. Abs.; [0043] 
	Maurus discloses the use of at least two polymers in the acidic composition. However, Bertkau the same field of treating metallic substrate, Abs., discloses the use of acidic compositions comprising polymeric compositions. [0015]. Similarly to Maurus, the composition forms a passivating layer to help with corrosion. The polymeric acidic composition of Bertkau is a terpolymer of acrylic acid, vinylphosphonic acid, and hydroxyethyl acrylate. [0065]. The polymer is applied at pH of 0.5-5, [0032], which overlaps the pH of Maurus. The composition of Bertkau can comprise metal ions or metal compounds. [0070] (note that the preference of not utilizing metal fluorides is not dispositive, nor a teaching away (would not work), it is merely a preference).  The acidic polymer enables formation of thin films utilizing conventional technologies. [0013-14]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to substitute the vinylphosphonic acid-acrylic acid copolymer of Maurus for the terpolymer of Bertkau because it is known a suitable polymer to apply over metallic substrates to protect it from corrosion. The composition of Bertkau would be compatible with the acidic composition, and applied utilizing similar acidic pH.


Re Claim 4: The acidic solution has a pH in the range of 3.1-4.3 [0023]

Re Claim 5: The acidic solution has 250-700mg/L of zirconium. [0022]. The organic film former is in the range of 0.1 to 100 g/L. [0032]. 

Re Claim 6: Maurus discloses the zirconium compounds is a fluoro-complex of zirconium. [0039]. 

Re Claim 7: “The amount of (A) in the case of this embodiment is preferably 20% to 60% by weight, the amount of (B2) 20% to 60% by weight, the amount of (C) 1% to 40% by weight, and the amount of (D) 0% to 20% by weight. With particular preference the copolymer in question is a copolymer X1 of acrylic acid, vinylphosphonic acid, and hydroxyethyl acrylate and/or hydroxypropyl acrylate.” [0064]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Re Claim 10: The poly(meth)acrylic acid has a number-average molecular weight in the range of 4,000-300,000 g/mol. [0056]. 

	
Re Claims 11-12: The acidic solution comprises organoalkoxysilanes (2-aminoethyl-3-aminopropylsilanol) [0041]. 

	Re Claim 13: The acidic solution has polyvalent cations such as calcium, magnesium, nickel, copper or manganese. [0038].

Re Claim 15: The acidic solution has Mo as molybdate, [0018], in an amount of 30-100mg/L of Mo. Id. 

Re Claim 16: Ammonia is introduced to set the respective pH. [0048].

Re Claim 17: The acidic solution has 250-700mg/L of zirconium. [0022]. Maurus discloses the zirconium compounds are a fluoro-complex of zirconium. [0039]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

Re Claim 18: The acidic solution has a molybdate introduced as ammonium heptamolubdate. [0048]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712